DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10986005 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Claim 21 is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent Claim 21, including “a field programmable gate array (FPGA) that includes multiple logic portions capable of separately executing a respective workload associated with respective separate application; at least one shared resource for use by the multiple logic portions to separately execute respective workloads; communication circuitry to receive a first workload from a first compute device, the first workload to be executed by a first logic portion of the multiple logic portions; and resource allocation circuitry to; identify a first resource utilization amount associated with the at least one shared resource to be used by the first logic portion to execute the first workload, limit, as a function of the first resource utilization amount, a utilization of the at least one shared resource by the first logic portion to not exceed the first resource utilization amount as the first logic portion executes the first workload, and adjust the first resource utilization amount to a second resource utilization amount as the first workload is executed by the first logic portion.” (Supported in specification paragraph(s) 0029, 0035, 0055-0100 and FIG.12).

For similar reasons, independent claims 32 and 45 are also patentable for similar reasons for independent claim 21. Dependent Claims 22-31, 33-44 and 46-48 are considered allowable for the same reasons stated above for independent Claims 21, 32,  and 45. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 21-48 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/ADIL OCAK/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426